IN THE
                                TENTH COURT OF APPEALS

                                        No. 10-14-00356-CR

                                   EX PARTE CRAIG MACK



                             From the 54th District Court
                              McLennan County, Texas
                     Trial Court No. 2013-2073-C2 & 2013-2331-C2


                                MEMORANDUM OPINION


        Craig Mack has filed a “motion for self-representation” and supporting affidavit

that seeks what is in effect post-conviction habeas relief.1                      He alleges ineffective

assistance of counsel in connection with his felony plea bargain and denial of his

alleged attempts to represent himself. Among other things, he seeks a right to appeal.

        An intermediate court of appeals has no jurisdiction over a post-conviction

application for writ of habeas corpus in a felony case. See Ex parte Martinez, 175 S.W.3d
510, 512-13 (Tex. App.—Texarkana 2005, orig. proceeding) (citing TEX. CODE CRIM.

PROC. ANN. art. 11.07(3)(a), (b)); Self v. State, 122 S.W.3d 294, 294-95 (Tex. App.—

1
 The motion lacks proof of service. A copy of all documents presented to the Court must be served on all
parties (i.e., the district attorney) and must contain proof of service. TEX. R. APP. P. 9.5, 52.2. To expedite
this matter, we implement Rule of Appellate Procedure 2 to suspend these requirements. Id. 2.
Eastland 2003, no pet.) (same). The Court of Criminal Appeals and this court have

recognized that “the exclusive post-conviction remedy in final felony convictions in

Texas courts is through a writ of habeas corpus pursuant to [article] 11.07.” Olivo v.

State, 918 S.W.2d 519, 525 n.8 (Tex. Crim. App. 1996); see Ex parte Mendenhall, 209 S.W.3d
260, 261 (Tex. App.—Waco 2006, no pet.). Furthermore, the courts of appeals do not

have original habeas corpus jurisdiction in criminal law matters. Ex parte Hearon, 3
S.W.3d 650 (Tex. App.—Waco 1999, orig. proceeding) (citing Dodson v. State, 988 S.W.2d
833, 835 (Tex. App.—San Antonio 1999, no pet.); and Sanders v. State, 771 S.W.2d 645,

650 (Tex. App.—El Paso 1989, pet. ref’d)); Ex parte Hawkins, 885 S.W.2d 586, 588 (Tex.

App.—El Paso 1994, orig. proceeding).

       Because we have no jurisdiction over what is in effect a post-conviction habeas

corpus proceeding in a felony case, we dismiss Mack’s motion.




                                                REX D. DAVIS
                                                Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed December 11, 2014
Do not publish
[OT06]




Ex parte Mack                                                                       Page 2